Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
AMENDMENT ENTRY

The Amendment filed 7/26/2022 in response to the Office Action of 2/17/2022, 2012 is acknowledged and has been entered.  Claims 1,3-4, 21-22, 24 are pending. Claims 2,5-11,16-18, 20 have been cancelled.  Claims 21-22 have been previously withdrawn.  Claims 1,3-4, and 24 are currently under consideration in view of the elected species. 
The declaration of inventor P. Vallabhajosyula, under Rule 130(a) of 7/26/2022, has been evaluated and is sufficient to disqualify the reference of Rostami as prior art, as it includes an unequivocal statement from a joint inventor that he or she invented the potential prior art subject matter, as well as a reasonable explanation of why other people were named as authors or inventors of the potential prior art disclosure per MPEP 717.01(a)1.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CPR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
The listing of references in the Search Report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection 1. states, "the list ... must be submitted on a separate paper." 
Applicant is reminded that Applicant submission of a European search report in the IDS of 6/08/21 has not been considered as is in fact a copy of an email communication regarding patent application 20193953.5 which is not of record nor found in the EPO database.  Any references cited in the email submitted in the IDS, have not been considered if they do not appear as a reference on the actual IDS. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Objections
Claims 21-22 have been previously withdrawn and are presented with the incorrect claim identifier.  The claim identifier should read “withdrawn.  Appropriate correction is required.
Claim 3 is objected as the phrase “selected from the group consisting of a blood sample or a urine sample” should read “selected from the group consisting of a blood sample and a urine sample” to overcome this objection . One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being "selected from the group consisting of A, B and C." See Ex parte Markush, 1925 C.D. 126 (Comm'r Pat. 1925).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4, and 24 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Klass et al. (US 2010/0184046, IDS Reference) in view of  Peche et al (American Journal of Transplantation 2006;6:1541-1550) and Mullay et al (Nephrology 2011;16, 125-133) as evidenced by Biocompare Commercial HLA Antibodies  (1999 retrieved from https://www.biocompare.com/pfu/110447/soids/277178/Antibodies/HLA-A) and as evidenced by or in further view of Admire et al (of record)  or Clayton et al (of record) 
Klass et al. teach throughout the patent and especially in Abstract, cells of origin exosomes can be used to determine/monitor phenotypes and therapy-related methods  wherein phenotypes include assessing organ distress or rejection such as post transplantation  [0095][0801] which reads on  monitoring transplanted organ status in a transplanted recipient subject, wherein the donor organ is for example  heart [0808] (instant claim 4).  Klass et al. teach producing enriched populations of exosomes that can be homogeneous for a specific marker  or derived from a  specific cell type [0012][0116]. Method for enriching include size exclusion chromatography, affinity purification or combination thereof [0116].
In particular, Klass et al. teach obtaining a biological sample from a transplanted subject as for example blood, serum, urine ([0106] table 1) (instant claim 3) , wherein the subject can be human [0103].  In one embodiment, Klass et al. teach  isolating and purifying a donor organ-derived microvesicle i.e. produced by the tissue or organ transplant [0804] from the biological sample [0802]-[0804], wherein the microvesicle is  for example exosomes having a diameter of 30-200 nm [0111], which reads on producing a fraction of the sample enriched with donor organ derived microvesicles, to determine one or more biomarkers on the exosome which reads on detection, and  the level of exosomes in the sample to asses rejection [0801].   Klass et al. teach the biomarker on the exosome associated with organ transplant rejection, can be a protein [0805].  Klass et al. teach use of particles coupled to an antibody to capture cell or tissue specific exosomes that necessarily affinity purify the exosomes using various technologies including Luminex microsphere ([0893]; fig.64A), magnetic beads [0914], thus leading to enrichment[0160].    Klass et al. teach binding agents (i.e. antibodies [0121]) for cell of origin cells of origin exosomes can be linked directly to magnetic particles which reads on conjugation  [0129]-[0133] (instant claim 24).
Klass et al.  is silent regarding the protein on the exosome and associated with organ transplant rejection, is a donor-specific MHC  to purify the microvesicle.
Peche et al disclose that exosomes are MHC-bearing vesicles, wherein treatment of a transplant recipient with donor derived MHC exosomes induce donor specific allograft tolerance (abstract).  Peche et al disclose anti-MHC antibodies (page 1542, left 4th paragraph) .
Mullay et al (Nephrology 2011;16, 125-133) teach throughout the publication and especially in Abstract, cross matching of potential donors against potential recipients has been performed for over 40 years wherein anti-HLA (MCH proteins include HLA alleles as disclosed by the instant specification, see page 9) second paragraph)  that bind HLA antigens of potential donors can be identified using the Luminex platform (Fig.3) 
It would have been prima facie obvious, before the effective filing of the claimed invention, to have used an antibody for a donor-specific MHC (HLA) in the method of Klass et al.  to purify donor MHC exosomes present in the transplanted recipient because exosomes are MHC-bearing vesicles as taught in Peche et al and it would have been with expectation of success that isolation of exosomes by size followed by  immune-magnetic isolation would enrich the  donor MHC exosomes present in the transplanted recipient as methods for MHC exosomes enrichments comprising immunomagnetic isolation of MHC exosomes were known as taught in Clayton et al (whole publication, abstract) or Admyre et al (of record, page 579 right second paragraph). 
 One would be motivated to do so, as methods for identifying a donor MHC (HLA) antigens were well established as taught in Mullay et al. and antibodies were commercially available absent any limitation on a specific clone as evidenced by Biocompare Commercial Antibodies that discloses 1143 antibody  products for at least HLA –A.
One would also be motivated to do so to ensure the recipient is fully MHC mismatched before administering treatment with a donor specific exosome composition as taught in Pesche (p1542, right 3rd paragraph) for more accurate evaluation of treatment and because Klass et al teach  monitoring cells of origin exosomes can be used to determine/monitor phenotypes and therapy-related methods. 
In addition, it would have been within the capabilities of one or ordinary skill in the art to identify a donor MHC (HLA) antigens with the method of Mullay et al and make an antibody thereof because Mullay et al teach isolated MHC alleles were known  and  because  the Board of Patent Appeals and interferences has taken the position that once an antigen has been isolated, the manufacture of antibodies against it is prima facie obvious. See Ex parte Ehrlich, 3 USPQ 2d 1011 (PTO Bd. Pat. APP. & Int. 1987), Ex parte Sugimoto, 14 USPQ 2d 1312 (PTO Bd. Pat. APp. & Int. 1990).
Further, as Klass et al. discloses exosomes of size ranges 30-200nm, 30-1000nm 3-800nm wherein exosome fraction can be isolated using size exclusion  and affinity purification, it would have been prima facie obvious, at the time the invention was made, to have motivated Klass to analyze each of the size ranges and enrich each size range with donor organ derived MHC microvesicles to increase the sensitive of detection of the donor exosomes in the recipient sample and further to ensure that the recipient is fully MHC mismatched before administering treatment with a donor specific exosome composition as taught in Pesche (p1542, right 3rd paragraph) for more accurate evaluation of treatment.  Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
In this case, the problem facing those in the art was to develop a sensitive assay for isolating and purifying a donor organ-derived microvesicle i.e. produced by the tissue or organ transplant [0804] wherein the microvesicle is  for example exosomes, to detect cells of origin exosomes present in blood or urine from a transplanted subject that can be used to assessing organ distress or rejection such as post transplantation  A person of ordinary skill would have  good reason to pursue the known options within his or her technical grasp as for example to try the isolation of the 3 ranges disclosed in Klass to increase the utility of the assay and further enrich for cells of origin exosomes expressing MHC   present in blood or urine from a transplanted subject to increase the sensitivity of detection.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful. 
Regarding claim 24,  Klass teach binding agents for cell of origin cells of origin exosomes can be linked directly to magnetic particles for subsequent detection detection, which reads on conjugation  [0129]-[0133].  It would have been prima facie obvious, before the effective filing of the claimed invention, to have used an antibody for a donor-specific MHC (HLA) in the method of Klass et al. wherein the antibody is directly attached to magnetic beads  to purify donor MHC exosomes present in the transplanted recipient because exosomes are MHC-bearing vesicles as taught in Peche et al. and because affinity purification methods using magnetic beads were known as taught in Klass and  anti-MHC antibodies were commercially available absent any limitation on a specific clone as evidenced by Biocompare Commercial Antibodies that discloses 1143 antibody  products for at least HLA –A.  
Response to applicant Arguments
Applicant arguments have been considered but not found persuasive.
Applicant argues none of the citing references teach or suggest any methods disclosing producing a fraction enriched with donor-derived microvesicles.  Applicant did not address the basis of rejection as set forth above which is maintained for the reasons of record.  In addition, specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA).  Nevertheless, in this case Klass et al. teach producing enriched populations of exosomes that can be homogeneous for a specific marker  or derived from a  specific cell type [0012][0116]. Method for enriching include size exclusion chromatography, affinity purification or combination thereof [0116].
 Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1,3-4, and 24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,3-4, 11, 15-16, 21, 24, 31 of co-pending Application No. 15/767,577  referred as ‘577 in view of Klass et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite methods comprising the steps for obtaining a sample and isolating/purifying exosomes vesicles comprising using donor specific antibody i.e. anti-HLA . 
While ‘577  claims size discrimination of the donor derived microvesicles, ‘577  does not claim isolation of microvesicles of 20-200nm in size. 
Klass et al is relied upon as in the 103 rejection above. 
Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
In this case, the problem facing those in the art was to develop a sensitive assay for isolating and purifying a donor organ-derived microvesicle i.e. produced by the tissue or organ transplant, wherein the microvesicle is  for example exosomes, to detect cells of origin exosomes present in blood or urine from a transplanted subject that can be used to assessing organ distress or rejection such as post transplantation  A person of ordinary skill would have  good reason to pursue the known options within his or her technical grasp as for example to try the isolation of the 3 ranges disclosed in Klass to increase the utility of the assay.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  
Regarding claim 24,  Klass teach binding agents for cell of origin cells of origin exosomes can be linked directly to magnetic particles for subsequent detection which reads on conjugation  [0129]-[0133].  It would have been prima facie obvious, before the effective filing of the claimed invention, to have used an antibody for a donor-specific MHC (HLA) in the method of ‘577  wherein the antibody is directly attached to magnetic beads  to purify donor MHC exosomes as magnetic immunocapture allows for fast exosome enrichment. 
While claims of ‘577 recite additional steps the instant claims recites the term “comprising“ which encompass additional steps of ‘577.  

Claims 1-4, 20 and 23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5, 8-9, 11, 17, 21-23 and 26-27, 37-38 of co-pending Application No. 15/934,368 referred as ‘368 in view of Klass et al.
Both applications recite methods comprising obtaining a sample from the transplanted subject and isolating/purifying donor organ derived microvesicles with an donor MHC antibody
While ‘368 claims producing a fraction of blood by size discrimination of the donor derived microvesicles, ‘368 does not claim isolation of microvesicles of 20-200nm in size. 
Klass et al is relied upon as in the 103 rejection above. 
Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
In this case, the problem facing those in the art was to develop a sensitive assay for isolating and purifying a donor organ-derived microvesicle i.e. produced by the tissue or organ transplant [0804] wherein the microvesicle is  for example exosomes, to detect cells of origin exosomes present in blood or urine from a transplanted subject that can be used to assessing organ distress or rejection such as post transplantation  A person of ordinary skill would have  good reason to pursue the known options within his or her technical grasp as for example to try the isolation of the 3 ranges disclosed in Klass to increase the utility of the assay.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  
In addition, it would have been prima facie obvious, before the effective filing of the claimed invention, to have used computer systems to transmit data following analysis to health providers to allow for prompt treatment.  Such transmission of data indicating detection of donor exosomes reads on generating report as disclosed in the instant specification  (page 22). 
Regarding claim 24,  while ‘368 claims the antibody for a donor-specific MHC (HLA)is conjugated (claim 17), ‘368  does not claim the conjugation is on a magnetic particle.  Klass et al. teach binding agents for cell of origin cells of origin exosomes can be linked directly to magnetic particles for subsequent detection which reads on conjugation  [0129]-[0133].  It would have been prima facie obvious, before the effective filing of the claimed invention, to have used magnetic particle as taught in Klass et al.
as the particle on which an antibody for a donor-specific MHC (HLA)is conjugated  in the method of ‘368 wherein the antibody is directly attached to magnetic beads  to purify donor MHC exosomes as magnetic immunocapture allows for fast exosome enrichment
While claims of ‘368 recite additional steps the instant claims recites the term “comprising“ which encompass additional steps of ‘368
Applicant did not present any arguments and the rejection is maintained for the reasons of record set forth above.  
Conclusion
No claims are allowable.
All other objections and rejections recited in the Office Action of 2/17/2022 are withdrawn in view of Applicant's amendments and/or arguments. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1678